Title: To James Madison from James Leander Cathcart, 8 October 1807
From: Cathcart, James Leander
To: Madison, James



Sir
Madeira Octr: 8th: 1807.

It has been contended in this Consulate by Several Masters of Vessels, that Seamen left onshore in consequence of wounds or sickness ought of right to be maintain’d at the cost of the United States and that consequently they have no right to pay three months wages in advance to Seamen So discharged, & State as a reason that those Seamen pay Hospital money to the United States  As I would wish to conform to the letter of the Act of Congress on that Subject as near as possible and at the Same time do justice to the parties concern’d I request to receive your instructions on the Subject as Soon as affairs of more importance gives you leisure.  I have the honour to continue with respectful esteem Sir Your Obedt: Servt:

James Leander Cathcart

